DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 31-58 are currently pending and under exam herein.
	It is noted that claim 31 has been assigned steps (a)-(e) for ease of discussion and claim 48 has been assigned steps (a)-(d), in the same manner. It is recognized that such designations do not appear in the claims as originally filed.

Priority
	The instant application is a Continuation of US 15/883,485, filed 30 January 2018, now US Patent 10,266,867 and claims the benefit of priority to US Provisional Application 62/453,605, filed 2 February 2017.  Priority for each of claims 31-58 is granted to the provisional application (EFD 2 February 2017).
	

Information Disclosure Statement
	The Information Disclosure Statements filed 12 March 2019; 21 May 2019; 3 October 2019; 30 January 2020; and 21 March 2022 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copies of the IDS documents are included with this Office Action.  It is noted that certain references have been annotated to include page numbers.
It is noted herein that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  See pages 35-36 of the Specification as originally filed.

Drawings
	The Drawings submitted 5 March 2019 are accepted.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See page 32, lines 9, 16, 21, and 26; page 33, lines 1 and 4..  It is noted that all instances of hyperlinks that appear in the Specification should be deleted and that the above is merely exemplary.  Applicant is asked to review the Specification at each page for compliance.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to methods of determining microorganism presence, identity, or count.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 1: “measuring, for the one or more microorganisms of one or more strains, movement by the one or more individual microorganisms of the one or more strains, the measurement being based on the one or more captured images of the sample”; “generating kinematics data for the one or more individual microorganism of one or more strains based on the measured movement”; and “determining…presence, identity, or count of individual microorganisms…”. 
	Claim 48: “generating kinematics data corresponding to the movement of the one or more individual microorganisms”; and “determining…presence, identity, or count of individual microorganisms…”. 

Dependent claims 32-47 and 49-58 recite additional steps that further limit the judicial exceptions in the independent claims and as such, are further directed to abstract ideas.  Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  For example, claim 32 includes “generating of the kinematics data comprises generating mean square displacement (mathematical operation); claim 33 includes “determining…susceptibility to the one or more antibiotics…based on a feature of kinematics data (further mathematical operation or mental operation); claim 34 further limits the operation of mean square displacement calculation; claim 35 is limited to a “comparison step (mental operation); claim 36 limits “determining (further mental operation) and so forth.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve those directed to “measuring movement…based on captured images”; “generating kinematics data…based on measured movement”; and “determining the presence, identity or count of microorganisms” .  There are no specifics as to the methodology involved in steps (c)-(e) in instant claim 31 and thus, under the BRI, one could simply take a measurement based on observation of images and assign kinematics data that is further processed using math. Save for the generic computing aspects of the claim, the operations could be performed via pen and paper.  In claim 48, similar logic applies.  Other steps, recited in dependent claims, further include that statistical operations are implemented, as well as quantitative properties.  Each of said recitations in the independent claim and dependent claims can be performed using mathematics and mental operation.  The instant Specification indicates that, for example, the mathematics involved can include comparisons to known data from a database (see, for example, the Specification at page 26 discussing motility data stored in the ASK database) and statistical assessments (as described throughout Specification).
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
(2A)(2) Assessment
With respect to the instant recitations under the (2A)(2) assessment, the claims recite the following additional elements:
Claims 31 and 48: “subjecting a bodily sample of a human or an animal to one or more antibiotics, the bodily sample containing one or more individual microorganisms of one or more strains”; “by an imaging device, capturing one or more images of the sample”
Claims 31 and 48 further includes steps directed to “automatically by a computer” with respect to the kinematics data generation.  
Dependent recite steps that further limit the recited additional elements in the claims directed to types of data.  
The “additional elements” herein are steps directed to data gathering, such as “subjecting…sample…to…antibiotics” and “capturing one or more images” perform functions of collecting the data needed to carry out the abstract idea.  Said data gathering do not impose any meaningful limitations on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	The steps directed to additional non-abstract elements of “computing”, as above, do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
(2B) assessment	
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the prior art to Kreuger et al. (2016/0186231-IDS reference) discloses that the routine nature of imaging techniques in the presence of antibiotics, which is considered here as routine, well-understood and conventional data gathering step, as recited above. See Kreuger at least at [0034] [0042]; [0061].  As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 31-58 and any computer-related elements/general purpose computer said additional elements do not rise to the level of significantly more than the judicial exception.  Further exemplified prior art to, for example, Son et al. (PNAS (2016) Vol. 113:8624-8629-IDS reference) teaches that computing elements are routine, well-understood and conventional in the art, wherein Son et al. employ computational models for chemotaxis (see at least page 8629).  The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).  Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


1.  Claims 31-34, 36, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,896,966 to Boisseau et al. (IDS reference), in view of US 6,251,624 to Matsumura et al. (IDS reference).
Portions of the prior art applicable to each claim limitation are indicated in italics below.	
	Instant Claim 31 is directed a method comprising:
	(a) subjecting a bodily sample of a human or an animal to one or more antibiotics, the bodily sample containing one or more individual microorganisms of one or more strains, or determine the identity of a species or strain of the at least one individual microorganism, or determine a susceptibility of the at least one individual microorganism to one or more antibiotics or other antimicrobials,  
	(b) by an imaging device, capturing one or more images of the sample, including the one or more individual microorganisms of one or more strains (Boisseau disclose using an imaging device to capture said images (column 2; column 3));
	(c) measuring, for the one or more individual microorganisms of one or more strains, movement by the one or more individual microorganisms of one or more strains, the measuring being based on the one or more captured images of the sample (Boisseau et al. analyze motion of a specimen; column 1; Boisseau et al. disclose a method of characterizing motility of a microorganism at column 2, lines 20-22 or a change in motility or count (live and dead sperm counted using movement data (motility); column 9, lines 45-59; While Boisseau exemplify “sperm”, the invention is applicable to microorganisms, such as bacteria, as described by Boisseau at col. 1---“characterizing the motion of sperm, bacteria, particles suspended in flowing fluids, Browninan motion and the like”);
	(d) automatically by computer, generating kinematics data for the one or more individual
microorganisms of one or more strains based on the measured movement (Boisseau do not use the term “kinematics” however, Boisseau et al. are specifically concerned with motility and velocity in a sample and assess motion (which is interpreted as motility herein) by generating data for said motion  (see column 3 and analysis by assessment of Brownian motion , for example)); and
	(e ) determining, based on the generated kinematics data, at least one of a presence, identity, or count of individual microorganisms of one or more strains, or a susceptibility to the one or more antibiotics of the one or more strains of microorganisms (Boisseau et al. disclose assessment of motion data to provide information regarding the presence of the microorganism in the sample at column 7; Boisseau et al. disclose the number of objects, as well at Example 1, column 9; Boisseau et al. disclose computer implementation and a scanning device for imaging (column 1; column 5).
The prior art to Boisseau et al. do not specifically disclose subjecting a sample to one or more antibiotics as claimed in (a) above, however the prior art to Matsumura et al. discloses a method and apparatus for performing microbial antibiotic susceptibility testing that includes image acquisition and processing (abstract).  Matsumura et al. specifically disclose exposure of the microorganism to an anti-microbial agent (which is defined as being an antibiotic, for example, at col. 8, for example, at line 48); Matsumura et al. disclose image acquisition that includes the detection and enumeration of and/or classification of the presence of microorganisms on the plate, to enumerate the number of colonies on the plate and/or to perform color analysis to classify colonies on the plate; or inhibition detection and measurement to determine the susceptibility of microbial organisms to a particular antibiotic..(col. 8, lines 40-50).  Further with respect to the assessment of movement from other than antibiotics, Boisseau et al. disclose environment influences on movement (heat applied to put organisms in the natural environment, such as done for spermatozoa—col. 2 and col. 8; assessment of Brownian motion, as disclosed at---col. 1, lines 6-12).  Thus, the concept of “external forces” is disclosed by Boisseau.   
As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Boisseau et al. to include the microbial antibiotic susceptibility testing of Matsumura et al., as both use the detection and determination microbes in a sample.  Further, the drug evaluation of Matsumura et al. provides a useful application for the motility detection device of Boisseau et al.  Because Boisseau et al. provide that their improved motility scanner and method is specifically designed for characterizing the motion of sperm, bacteria, particles suspended in flowing fluids, Brownian motion and the like, advantages of the addition of time assessments and varying concentrations of antibiotics as taught by Matsumura et al. to make motility assessments would have been obvious and predictable to one of skill in the art (see Boisseau et al. at column 10).  
With respect to claim 32, Boisseau et al. disclose assessment of statistical properties (column 8 to column 9; ratio of distances and mean values).
With respect to claim 33, Boisseau et al. disclose the assessment of the presence of spermatozoa, bacteria, particles in fluid and the like (col. 2, lines 15-19).
With respect to claim 34, Boisseau et al. disclose properties of motion (column 8; col. 9--velocity, and relative live to dead organism detection, e.g.).
With respect to claim 36, Boisseau et al. disclose counts based on observations in fluid based on illumination with specific fields (col. 5; thus “other than of kinematics).
With respect to claim 40, Boisseau et al. disclose predetermining a specimen sample (col. 7, lines 45-62).
With respect to claim 41, Boisseau et al. disclose changing an environmental condition to stimulate movement (col. 8, lines 1-11).
With respect to claim 42, Boisseau et al. disclose removing non-moving organisms (col. 8, lines 40-53).
With respect to claim 43, Boisseau et al. disclose that bacteria may be characterized and therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used bacteria from culture in the methods as described by Boisseau et al., as bacteria are typically cultured in a laboratory setting, for population studies, for example, and antibiotic susceptibility testing as is performed in Matsumura et al.    
  With respect to claim 44, Boisseau et al. in view of Matsumura et al. make obvious the use of a sample comprising a medium, wherein Matsumura et al. disclose incubation media for example, at Figure 14, Figure 16 and throughout.  
With respect to claims 45-46, Boisseau in view of Matsumura et al. make obvious the susceptibility testing as taught by Matsumura et al. at col. 2, lines 49-64, discussing generalized methods for antibiotic susceptibility testing including MIC determinations and wherein it is determinations of susceptibility follow the standard as included by the National Committee for Clinical Laboratory Standards that include indications of susceptible, intermediate, or resistant (col. 18, lines 25-37).
With respect to claim 47, Boisseau et al. in view of Matsumura et al. make obvious the determination of an antibiotic of choice, as is disclosed by Matsumura et al. at col. 21, lines 3-15.

2.  Claims 35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,896,966 to Boisseau et al. (IDS reference), in view of US 6,251,624 to Matsumura et al. (IDS reference), as applied to claim 31 and 36 above and in further view of Son et al. (Nature Reviews/Microbiology (2015) Vol. 13:761-775;IDS reference).
	Instant Claim 31 is directed a method comprising:
	(a) subjecting a bodily sample of a human or an animal to one or more antibiotics, the bodily sample containing one or more individual microorganisms of one or more strains, or determine the identity of a species or strain of the at least one individual microorganism, or determine a susceptibility of the at least one individual microorganism to one or more antibiotics or other antimicrobials,  
	(b) by an imaging device, capturing one or more images of the sample, including the one or more individual microorganisms of one or more strains (Boisseau disclose using an imaging device to capture said images (column 2; column 3));
	(c) measuring, for the one or more individual microorganisms of one or more strains, movement by the one or more individual microorganisms of one or more strains, the measuring being based on the one or more captured images of the sample (Boisseau et al. analyze motion of a specimen; column 1; Boisseau et al. disclose a method of characterizing motility of a microorganism at column 2, lines 20-22 or a change in motility or count (live and dead sperm counted using movement data (motility); column 9, lines 45-59; While Boisseau exemplify “sperm”, the invention is applicable to microorganisms, such as bacteria, as described by Boisseau at col. 1---“characterizing the motion of sperm, bacteria, particles suspended in flowing fluids, Browninan motion and the like”);
	(d) automatically by computer, generating kinematics data for the one or more individual
microorganisms of one or more strains based on the measured movement (Boisseau do not use the term “kinematics” however, Boisseau et al. are specifically concerned with motility and velocity in a sample and assess motion (which is interpreted as motility herein) by generating data for said motion  (see column 3 and analysis by assessment of Brownian motion , for example)); and
	(e ) determining, based on the generated kinematics data, at least one of a presence, identity, or count of individual microorganisms of one or more strains, or a susceptibility to the one or more antibiotics of the one or more strains of microorganisms (Boisseau et al. disclose assessment of motion data to provide information regarding the presence of the microorganism in the sample at column 7; Boisseau et al. disclose the number of objects, as well at Example 1, column 9; Boisseau et al. disclose computer implementation and a scanning device for imaging (column 1; column 5).
The prior art to Boisseau et al. do not specifically disclose subjecting a sample to one or more antibiotics as claimed in (a) above, however the prior art to Matsumura et al. discloses a method and apparatus for performing microbial antibiotic susceptibility testing that includes image acquisition and processing (abstract).  Matsumura et al. specifically disclose exposure of the microorganism to an anti-microbial agent (which is defined as being an antibiotic, for example, at col. 8, for example, at line 48); Matsumura et al. disclose image acquisition that includes the detection and enumeration of and/or classification of the presence of microorganisms on the plate, to enumerate the number of colonies on the plate and/or to perform color analysis to classify colonies on the plate; or inhibition detection and measurement to determine the susceptibility of microbial organisms to a particular antibiotic..(col. 8, lines 40-50).  Further with respect to the assessment of movement from other than antibiotics, Boisseau et al. disclose environment influences on movement (heat applied to put organisms in the natural environment, such as done for spermatozoa—col. 2 and col. 8; assessment of Brownian motion, as disclosed at---col. 1, lines 6-12).  Thus, the concept of “external forces” is disclosed by Boisseau.   
As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Boisseau et al. to include the microbial antibiotic susceptibility testing of Matsumura et al., as both use the detection and determination microbes in a sample.  Further, the drug evaluation of Matsumura et al. provides a useful application for the motility detection device of Boisseau et al.  Because Boisseau et al. provide that their improved motility scanner and method is specifically designed for characterizing the motion of sperm, bacteria, particles suspended in flowing fluids, Brownian motion and the like, advantages of the addition of time assessments and varying concentrations of antibiotics as taught by Matsumura et al. to make motility assessments would have been obvious and predictable to one of skill in the art (see Boisseau et al. at column 10).  
With respect to claim 36, Boisseau et al. disclose counts based on observations in fluid based on illumination with specific fields (col. 5; thus “other than of kinematics).
Neither Boisseau nor Matsumura specifically disclose comparing kinematics data to stored data, as in claim 35 and the morphological characteristics as in claims 37-39 as claimed.  However, the prior art to Son et al. discloses dynamic microbial imaging wherein data from E. coli were used to inform that of 3-D tracking for C. crecentus cells, for example (page 762, Box 1).  Further, Son et al. disclose morphological and spatial characteristic determinations (Box 1) that include positions for two or more microorganisms, location of microorganisms based on size, shape, intensity etc… and wherein trajectory data is constructed by linking microorganisms located in two or more images (Box 1).
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have included trajectory data and comparisons with database figures in the assessment of bacterial motility in response to antibiotics using the methods in Son et al. with those as described for motility and imaging in Boisseau and Matsumura et al. because each reference is in the same field of endeavor and using the further trajectory information from Son et al. in the systems and methods of Boisseau and imaging of Matsumura would have resulted in predictable achievement.  Further the prior art to Son et al. motivate the combination of dynamic imaging techniques and the capture of cellular processes, such as motility as discussed in detail at page 773 therein.
	3. Claims 48-58 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,896,966 to Boisseau et al. (IDS reference), in view of US 6,251,624 to Matsumura et al. (IDS reference) an in further view of Soutourina et al. (Applied and Environmental Microbiology (2001) Vol. 67, No. 9:3852-3859.
	 Independent Claim 48 is directed a method comprising:
	(a) subjecting a bodily sample of a human or an animal to one or more antibiotics, the bodily sample containing one or more individual microorganisms of one or more strains, the one or more individual microorganisms of the one or more strains having movement in the sample, the movement resulting from an external influence other than the one or more antibiotics,
	(b) by an imaging device, capturing one or more images of the sample, including the one or more individual microorganisms of one or more strains, the one or more images of the sample being captured in at least two different context (Boisseau disclose using an imaging device to capture said images (column 2; column 3); 
	(c) automatically by computer, generating kinematics data corresponding to the movement of the one or more individual microorganisms of the one or more strains resulting from the external influence (Boisseau do not use the term “kinematics” however, Boisseau et al. are specifically concerned with motility and velocity in a sample and assess motion (which is interpreted as motility herein) by generating data for said motion  (see column 3 and analysis by assessment of Brownian motion , for example); and
	(e ) determining, based on the generated kinematics data, at least one of a presence, identity, or count of individual microorganisms of one or more strains, or a susceptibility to the one or more antibiotics of the one or more strains of microorganisms (Boisseau et al. disclose assessment of motion data to provide information regarding the presence of the microorganism in the sample at column 7; Boisseau et al. disclose the number of objects, as well at Example 1, column 9; Boisseau et al. disclose computer implementation and a scanning device for imaging (column 1; column 5).
The prior art to Boisseau et al. do not specifically disclose subjecting a sample to one or more antibiotics as claimed in (a) above, however the prior art to Matsumura et al. discloses a method and apparatus for performing microbial antibiotic susceptibility testing that includes image acquisition and processing (abstract).  Matsumura et al. specifically disclose exposure of the microorganism to an anti-microbial agent (which is defined as being an antibiotic, for example, at col. 8, for example, at line 48); Matsumura et al. disclose image acquisition that includes the detection and enumeration of and/or classification of the presence of microorganisms on the plate, to enumerate the number of colonies on the plate and/or to perform color analysis to classify colonies on the plate; or inhibition detection and measurement to determine the susceptibility of microbial organisms to a particular antibiotic.(col. 8, lines 40-50).  Matsumura et al. further include steps of two different contexts of assessment, including two different or more antibiotics (col. 4, lines 36-39) and two or more time frames (Figure 22a to 22d; Figure 23a). Further with respect to the assessment of movement from other than antibiotics, Boisseau et al. disclose environment influences on movement (heat applied to put organisms in the natural environment, such as done for spermatozoa—col. 2 and col. 8; assessment of Brownian motion, as disclosed at---col. 1, lines 6-12).  Thus, the concept of “external forces” is disclosed by Boisseau.   
	Neither Boisseau nor Matsumura disclose movement resulting from an external influence other than the one or more antibiotics, (a) and (c) above.  However, the prior art to Soutourina et al. provide for observation of bacterial motility as a result of environmental factors in isolated strains belonging to the genera Enterbacter and Pseudomonas (abstract; page 3852, col. 2).  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the techniques disclosed in Boisseau for motility kinetics with the imaging as described by Matsumura in the context of assessing environmental influences on bacteria, as described by Soutourina et al. because each of said references is in the same field of endeavor and one would have had a reasonable expectation of success to substitute one “influence” (antibiotic or environmental) for the other when assessing the motility and doing so via imaging.
With respect to claim 49, Boisseau et al. contemplate the characterization of Brownian motion (col. 1, line 6).
With respect to claim 50, Matsumura et al. disclose varying time point assessments (col. 6, lines 36-43).
With respect to claim 51, Matsumura et al. disclose tow portions of a plate, for example (col. 6, lines 36-38).
With respect to claim 52, Matsumura et al. disclose two concentrations of antibiotics (col. 6, lines40-42; col. 18, lines 40-49).
With respect to claim 53, while not specifically stated, the prior art of Matsumura would have fairly taught a zero concentration as a “control” in the arena of MIC testing, as is standard in the art of dilution testing.  Matsumura et al, for example, utilizes the BIOMIC system (col. 20, line 15).
With respect to claim 54, Matsumura et al. disclose taking samples from human specimens (col. Col. 23, lines 20-36).
With respect to claims 55-58, the priori art to Boisseau disclose movement in a sample comprising movement along a track with respect to motility of a sample and wherein motility is affected by propulsion mechanisms (e.g. in Boisseau is that of sperm (tails) and wherein the sperm swim.  It is noted that the motility tracker of Boisseau is applicable to bacteria, as described at col. 10, line 12-17).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 31-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,266,867. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims include the same steps directed to subjecting a sample to antibiotic treatment containing a microorganism (bacteria); capturing image data; analyzing motion data (trajectory) in the image data; generating kinematic data of the motion data (trajectory data); and processing the data to determine susceptibility to one or more antibiotics.  The claims of the patent include using two separate portions of a sample for imaging and performing said steps.  However, it would have been prima facie obvious to one of skill in the art at the time of the claimed invention to have included applications of more than one portion for imaging assessment, as analysis claimed in the instant claim 1 includes capturing more than one image.  As such the claims are obvious variants one of the other.
2.  Claims 31-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/361,016 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the copending claims in the ‘016 application are each directed to the same steps wherein the claims herein are directed to “measuring movement” data instead of “analyzing motion” which are equivalent steps and further wherein the ‘016 application applies mathematical processing to the “determining” of presence, identity, or count.  The step of “determining” herein application can be performed using mathematical steps as is defined in the Specification at least at page 23.  As such, the claim steps are obvious variants one of the other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claims are allowed.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

/Lori A. Clow/Primary Examiner, Art Unit 1631